Exhibit 10.85

AMENDMENT NO. 1

TO MORTGAGE BANKING AND

WAREHOUSE SERVICES AGREEMENT

Amendment No. 1 to Mortgage Banking and Warehouse Services Agreement, dated as
of March 1, 2013 (the “Amendment”), by and between PennyMac Loan Services, LLC,
a Delaware limited liability company (the “Service Provider”), and PennyMac
Corp., Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Service Provider and the Company are parties to that certain
Mortgage Banking and Warehouse Services Agreement, dated as of February 1, 2013
(the “Existing MBWS Agreement” and, as amended by this Amendment, the “MBWS
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing MBWS Agreement.

WHEREAS, the Service Provider and the Company have agreed, subject to the terms
and conditions of this Amendment, that the Existing MBWS Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing MBWS
Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Service Provider and the Company hereby agree that the
Existing MBWS Agreement is hereby amended as follows:

SECTION 1. Exhibits. Exhibit A of the Existing MBWS Agreement is hereby amended
by deleting it in its entirety and replacing it with the form attached hereto as
Exhibit A.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date first set forth above (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, each party shall have
received the following documents, each of which shall be satisfactory to such
party in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Service Provider and the Company; and

(b) such other documents as such party or counsel to such party may reasonably
request.

SECTION 3. Representations and Warranties. Each party represents that it is in
compliance in all material respects with all the terms and provisions set forth
in the Existing MBWS Agreement on its part to be observed or performed.

 

1



--------------------------------------------------------------------------------

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MBWS Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing MBWS
Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

The Service Provider:     PENNYMAC LOAN SERVICES, LLC     By:  

/s/ Anne D. McCallion

      Name: Anne D. McCallion       Title:   Vice President, Finance The
Company:     PENNYMAC CORP.     By:  

/s/ Stanford L. Kurland

      Name: Stanford L. Kurland       Title:   Chief Executive Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

(Compensation)

Fulfillment Fees

The Fulfillment Fee for each Mortgage Loan purchased from an approved
Correspondent shall equal the product of (a) in the case of a HARP Mortgage Loan
with an LTV of 105% or less, the product of (i) .80%, and (ii) the aggregate
unpaid principal balance of such HARP Mortgage Loan, (b) in the case of a HARP
Mortgage Loan with an LTV of greater than 105%, the product of (i) 1.20%, and
(ii) the aggregate unpaid principal balance of such HARP Mortgage Loan, (c) in
the case of a Fannie Mae Mortgage Loan or a Freddie Mac Mortgage Loan, (i) the
product of .50% and (ii) the aggregate unpaid principal balance of such Fannie
Mae Mortgage Loan or Freddie Mac Mortgage Loan, (d) in the case of a Ginnie Mae
Mortgage Loan, (i) the product of .88% and (ii) the aggregate unpaid principal
balance of such Ginnie Mae Mortgage Loan, and (e) in the case of any other
Mortgage Loan not otherwise contemplated in (a)-(d) above, the product of
(i) .50%, and (ii) the aggregate unpaid principal balance of such Mortgage Loan.
The Fulfillment Fee with respect to each such Mortgage Loan shall be due and
payable by the Company upon the funding of such Mortgage Loan by the Company.

In the event the Company purchases Mortgage Loans with an aggregate unpaid
principal balance in any month of greater than $2.5 billion and less than or
equal to $5.0 billion, the Service Provider shall reimburse the Company an
amount equal to the product of (i) .025%, (ii) the amount of unpaid principal
balance in excess of $2.5 billion, and (iii) the percentage of the aggregate
unpaid principal balance relating to Mortgage Loans for which the Service
Provider collected Fulfillment Fees for such month. In the event the Company
purchases Mortgage Loans with an aggregate unpaid principal balance in any month
of greater than $5.0 billion, the Service Provider shall reimburse the Company
an amount equal to the product of (i) .05%, (ii) the amount of unpaid principal
balance in excess of $5.0 billion, and (iii) the percentage of the aggregate
unpaid principal balance relating to Mortgage Loans for which the Service
Provider collected Fulfillment Fees in such month. Any such reimbursement due
from the Service Provider to the Company as provided herein shall be paid within
five (5) Business Days of such determination.

Early Purchase Program Fees

With respect to each Early Purchase Program, the Service Provider shall be
entitled to fees that accrue (a) at a rate equal to $25,000 per annum, and
(b) in the amount of $50 with respect to each Mortgage Loan purchased by the
Company thereunder. The fee described in clause (a) shall accrue and be payable
monthly not later than the last Business Day of each month from and after the
execution of the Early Purchase Program documentation. The fee described in
clause (b) shall accrue and be payable monthly not later than the fifth
(5th) Business Day following the month during which the related Mortgage Loan
first becomes subject to a Transaction.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding anything in the Agreement to the contrary, the Service Provider
shall not be entitled to collect the Early Purchase Program Fees described in
clause (b) above with respect to any Mortgage Loans purchased by the Company
under an Early Purchase Program to the extent the Service Provider already
collected Warehouse Fees with respect to such Mortgage Loan under a Facility. In
such instances, the Service Provider shall be entitled to collect only the
Warehouse Fees as described in clause (b) below under the heading Warehouse
Fees.

Warehouse Fees

With respect to each Facility, the Service Provider shall be entitled to fees
that accrue (a) at a rate equal to $25,000 per annum, and (b) in the amount of
$50 with respect to each Mortgage Loan that is subject to a Transaction
thereunder. The fee described in clause (a) shall accrue and be payable monthly
not later than the last Business Day of each month from and after the execution
of the related Facility Documents. The fee described in clause (b) shall accrue
and be payable monthly not later than the fifth (5th) Business Day following the
month during which the related Mortgage Loan first becomes subject to a
Transaction.

Notwithstanding anything in the Agreement to the contrary, the Service Provider
shall not be entitled to collect the Warehouse Fees described in clause
(a) above with respect to any Facility during any month in which the Transaction
Counterparty thereunder is also a Correspondent under an Early Purchase Program.
In such instances, the Service Provider shall be entitled to collect only the
Early Purchase Program Fees as described in clause (a) above under the heading
Early Purchase Program Fees.

 

A-2